REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

	
   Regarding claim 15
           The prior art of record neither anticipates nor renders obvious the combination of: aggregating, by a processor, first data into a plurality of first aggregated subsets based on a portion of the first data received from consumer devices, each consumer device associated with a consumer of a plurality of consumers; receiving, by the processor, from a shoe source device associated with a shoe source of a plurality of shoe sources, second data associated with a shoe last or a shoe design that correlates to a shoe of a plurality of shoes; repeating the receiving step for each of the plurality of shoe sources and each of the plurality of shoes; aggregating, by the processor, the second data for the plurality of shoes into a plurality of second aggregated subsets based on a portion of the second data; granting, by the processor, the shoe source device associated with the shoe source access to the plurality of first aggregated subsets or the first data; and
modifying, by the shoe source, a solid form of the shoe last in an assembly process or the shoe design for the solid form of the shoe last in the assembly process, based on a comparison between the plurality of first aggregated subsets and the plurality of second aggregated subsets.

		
Regarding claim 1
 	Claim 1 is parallel in subject matter to the feature noted above with respect to claim 15 and is allowable for reasons similar to those provided for claim 15.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


				Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180317610 to Golub discloses a method of modifying a shoe-last comprising: acquiring current digital data representing a foot shape; providing reference digital data representing a shoe-last shape to be modified; comparing the current digital data with the reference digital data to design patch shapes and patch positions; providing a shoe-last corresponding to the reference digital data; producing patch elements corresponding the patch shapes: and applying the patch elements on the shoe-last in accordance with the patch positions obtaining a modified shoe-last. The production and the application of the patch elements on the shoe-last are performed by employing an additive manufacturing technique.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.